Order entered February 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01729-CR

                              GEORGE WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-62218-U

                                            ORDER
       Before the Court is appellant’s pro se motion asking the Court to issue a bench warrant

for him to appear at oral argument in this case. The purpose of oral argument is to “emphasize

and clarify the written arguments in the briefs.” TEX. R. APP. P. 39.2. Appellant is represented by

counsel and is not entitled to hybrid representation. See Rudd v. State, 616 S.W.2d 623, 625

(Tex. Crim. App. [Panel Op.] 1981); see also TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2)

(West Supp. 2012). The Court DENIES appellant’s motion.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE